Citation Nr: 9935823	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-31 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel



INTRODUCTION

The veteran had USAFFE service from December 1941 to April 
1942 and regular Philippine army service from July 1945 to 
February 1946.  He died in April 1981.  The appellant is his 
surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated in July 1998, the 
Board declined to reopen the appellant's claim for service 
connection for the cause of the veteran's death.  The 
appellant duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) (formerly 
known as the United States Court of Veterans Appeal).  In 
December 1998, the Secretary filed a motion to remand and to 
stay further proceedings pursuant to Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  The Court granted the Secretary's 
motion, and vacated the Board's decision in April 1999.  
[citation redacted].  
The Court then remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).  A copy of the court order and a copy of the 
Secretary's motion for remand have been filed in the 
veteran's claims folder.  This decision is rendered by the 
Board in response to the Secretary's motion for remand.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the Court erred in adopting 
the test articulated in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  See Hodge v. West, 155 F.3d at 1363-64.  In Colvin, 
the Court adopted the following test with respect to the 
nature of the evidence which would constitute "material" 
evidence for purposes of reopening of a previously denied 
claim:  "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome of the claim on 
the merits."  Colvin, 1 Vet. App. at 174.  In light of the 
holding in Hodge, the Board will analyze the evidence 
submitted in the instant case according to the standard 
articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an August 1984 decision, the RO denied service 
connection for the cause of the veteran's death; after 
notification of her appellate and procedural rights, the 
appellant did not initiate an appeal.  

3.  Evidence added to the record since the August 1984 rating 
decision is cumulative and does not bear directly and 
substantially upon the subject of whether a service-connected 
disability caused or materially or substantially contributed 
to the cause of the veteran's death, and; when considered 
alone or together with all of the evidence, both old and new, 
it has no significant effect upon the fact previously 
considered.





CONCLUSIONS OF LAW

1.  The August 1984 rating decision, which denied service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (1999).

2.  Evidence received since the August 1984 rating decision 
is not new and material to reopen the claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

Under the laws administered by the VA, if active tuberculosis 
is manifest to a degree of 10 percent within 3 years after 
separation from service, the disorder may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Pursuant to 38 
C.F.R. § 3.374(c) (1999), the diagnosis of active pulmonary 
tuberculosis (PTB) by private physicians on the basis of 
their examination, observation, or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, x-ray or laboratory studies, or by findings of 
active PTB based upon acceptable hospital observation or 
treatment.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause of death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

In this appeal, the appellant is seeking to reopen her 
previously denied claim for entitlement to service connection 
for the cause of the veteran's death.  In an August 1984 
rating decision, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  
Evidence of record at the time of the August 1984 rating 
decision included service medical records which revealed that 
in July 1945, the veteran's lungs, including X-ray, if made, 
were evaluated as normal.  A physical examination dated in 
January 1946 revealed normal lungs and healthy chest by chest 
X-ray.  Also of record was an undated report of chest X-ray 
examination showing an impression of moderately advanced 
tuberculosis of the right upper lobe; a medical statement 
from Dr. A.R., dated in September 1974, alleging treatment 
for PTB since 1944; and a VA medical certificate showing that 
the veteran was hospitalized from June to July 1979 for 
multiple conditions, including PTB, far advanced, active.  
The Certificate of Death reflects that the veteran died in 
April 1981 from PTB.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  

Based on the evidence on file at the time of the August 1984 
rating decision, the RO noted that the service medical 
records did not reflect any treatment for PTB.  The RO also 
referenced the January 1980 denial of service connection for 
PTB, which was predicated on a findings that there was no 
evidence of a diagnosis of active PTB by approved methods to 
a degree of at least 10 percent during the three year 
presumptive period following separation from service and that 
the alleged treatments for PTB during service were not 
substantiated by official records from the Service 
Department.  Thus, the RO determined that a service-connected 
disability did not cause or materially or substantially 
contribute to the cause of the veteran's death.  The 
following month, the RO notified the appellant of the adverse 
decision and of her appellate and procedural rights, but she 
did not initiate an appeal.

Because the RO previously denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death in an August 1984 rating decision, and 
because she did not initiate a timely appeal of this claim, 
the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the appellant's claim for this 
benefit may only be reopened if she submits new and material 
evidence.  38 U.S.C.A. § 5108.  Therefore, once a RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim(s) cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The VA must review all of the evidence submitted since the 
last final disallowance, in this case the RO's August 1994 
rating decision, in order to determine whether the claims may 
be reopened on the basis of new and material evidence.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  Thus, the 
recently submitted evidence will be presumed credible for 
purposes of determining whether new and material evidence has 
been presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 
supra, and continues to be binding precedent). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under construction, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet.App. 203 (1999)(explaining 
the holding in Elkins v. West, 12 Vet.App. 209 (1999)).  
First, the Board must determine whether the appellant has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet.App. 140 145-46 
(1991).

The evidence added to the record since the August 1984 rating 
decision includes statements from the appellant, 
specifically, those dated in June 1996, November 1996, and 
March 1997; a certificate of death from the Office of the 
Local Civil Registrar issued in January 1987; two statements 
from the Aquino General Clinic dated in November 1989 and 
February 1997 with unlabeled treatment records attached; and 
treatment records from Veterans Memorial Medical Center dated 
for the period of June to July 1979 (received in January 
1997).

Turning first to the lay evidence submitted by the appellant, 
including her June 1996 letter, the Board notes that the 
appellant has asserted, in essence, that her husband died due 
to pulmonary tuberculosis aggravated by his military service.  
This assertion by the appellant is not new, and it is 
cumulative of prior statements that were considered by the RO 
in its August 1984 rating decision.  Further, the Court has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis," lay persons, such as the 
appellant, are not competent or qualified to provide such a 
medical conclusion.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also King v. Brown, 5. Vet. App. 19, 21 (1993) 
(the truthfulness of a statement may not be presumed "when 
the fact asserted is beyond the competence of the person 
making the assertion").  While the appellant is competent to 
present lay evidence as to the symptoms she observed, Falzone 
v. Brown, 8 Vet.App. 398, 405 (1995), her lay assertions of 
medical causation are outside the scope of her competence, 
and cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108.  See also LeShore v. Brown, 8 
Vet.App. 406, 409 (1995) (citing Justus v. Principi, 3 
Vet.App. 510, 513 (1992) (Statements that are not competent 
are insufficient for purposes of reopening a claim)).

Likewise, the additional private and VA medical records and 
statements submitted are also cumulative of evidence 
previously considered by the RO in 1984.  At the time of the 
RO rendered its 1984 rating decision, the record contained a 
diagnosis of PTB in 1944; however, it was not accompanied by 
supporting documentation in the form of X-ray, clinical, or 
laboratory evidence to confirm the diagnosis of PTB, as is 
required by 38 C.F.R. § 3.374(c).  The additional evidence 
added to the record since 1984 also does not reflect 
confirmation of PTB in service or within the presumptive 
period by "acceptable" clinical sources in the form of x-
ray films, laboratory studies, periods of hospital 
observation or other means per the provisions of 38 C.F.R. § 
3.374(c).  Since the evidence that was before the RO in 1984 
suggested these same facts, the Board determines that these 
pieces of additional evidence are not new evidence, and they 
do not provide a basis for reopening the appellant's claim.

Because the evidence submitted since the RO rendered its 
August 1984 decision, when viewed either alone or in 
conjunction with the other evidence of record, does not tend 
to indicate that the veteran was treated for PTB in service, 
or to indicate that an objectively confirmed diagnosis of 
active PTB by acceptable methods was manifest during the 
three-year presumptive period, it is merely cumulative and 
redundant, and has no significant effect upon the facts 
previously considered.  As such, it is not new and material 
as contemplated by 38 C.F.R. § 3.165(a), and provides no 
basis to reopen the claim of service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5108.

The Board views its discussion as sufficient to inform the 
appellant of the requirements necessary to complete her 
application to reopen her claim.  See Grave v. Brown, 
8 Vet.App. 522 (1996).


ORDER

The application to reopen the claim for service connection 
for the cause of the veteran's death is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

